Case 7:20-cv-00498-TTC-RSB Document 44 Filed 12/07/20 Page 1 of 1 Pageid#: 126




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

 JARED DANIEL MABE,                          )
                                             )
        Plaintiff,                           )      Civil Action No. 7:20cv00498
                                             )
 v.                                          )      MEMORANDUM OPINION
                                             )
 MEDIKO, et al.,                             )      By:    Hon. Thomas T. Cullen
                                             )             United States District Judge
        Defendants.                          )


        Plaintiff Jared Daniel Mabe, a former inmate proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983. After filing this action, Mabe advised the court that he

 had been released from incarceration. (See ECF No. 36.) By order entered November 20,

 2020, the court advised Mabe that because he was no longer an inmate, he would not be

 allowed to pay the filing fee in installments under the Prison Litigation Reform Act. (See ECF

 No. 37.) The court ordered Mabe to pay the balance of the filing fee or otherwise respond to

 the order within 10 days. (Id.) The court warned Mabe that failure to pay the filing fee or

 otherwise respond to the order would result in immediate dismissal of the action without

 prejudice. (Id.) Mabe did not respond to the court’s order. Accordingly, the court will dismiss

 this action without prejudice for failure to comply.

        ENTERED this 7th day of December, 2020.


                                                    __/s/ Thomas T. Cullen_______________
                                                    HON. THOMAS T. CULLEN
                                                    UNITED STATES DISTRICT JUDGE
